DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments 
Double Patenting. Applicant’s Terminal Disclaimer overcomes the double patenting rejection. 
103 Rejections. Applicant’s arguments have been considered and are not persuasive. Thus, the rejections under 103 are maintained.  The examiner disagrees with Applicant’s argument that cropping is not resizing or repositioning.  The claim recites “cropping the base display image to reduce a vertical display size”.  Applicant’s arguments that this is not taught by resizing (which Applicant admits that the Maeda reference actually teaches), is not persuasive. See Remarks, page 9. 
	The examiner also disagrees with Applicant’s presumed claim interpretation of the word “magnitude”.  It is unclear what Applicant is arguing that “magnitude” means since Applicant does not actually spend any time describing this term in its arguments.  See Remarks, pages 9-10. 
	Nevertheless, “shifting having a magnitude” (i.e. amount) “based on a difference between the [angles]” is taught by the prior art and seemingly acknowledged by Applicant in the Remarks.  Applicant’s specification also does not define this term “magnitude” and it actually only appears once in the Abstract, with the exception of claim language. Therefore, this is also unpersuasive and respectively unclear what Applicant is actually arguing.  
	Accordingly, the 103 rejections are maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahiholnasab (U.S. Patent Application Pub No. 2016/0140826 A1) (cited in parent Application) in view of Ye (U.S. Patent Application Pub No. 2017/0329142), Starner (U.S. Patent No. 9,230,501) (cited in parent application) and Maeda (EP 2 333 652 B1). 

	Regarding claim 1: 
	Sahiholnasab teaches: a method of presenting an image (claim 21), the method comprising: 
	determining a base display image (para. 59, image on an associated screen); 
	capturing, via a first one or more sensors of a wearable head device (para. 12 and 35, sensors on a wearable device)…;
	determining…a line of sight from the user to a center of a display of the wearable head device (e.g. beginning at para. 41, “Posture Monitoring System” and Figs. 4(a-d)); 
	determining a viewing angle between the line of sight and a horizontal plane (e.g. Fig. 4(d)). 
*   *   *   *   *
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: capturing via a first one or more sensors…an image of a user of the wearable head device; 
	determining, based on the captured image, a line of sight from the user to a center of a display of the wearable head device…in accordance with a determination that the base display image should be adjusted: 
	generating an edited display image, wherein generating the edited display image comprises: 
	cropping the base display image to reduce a vertical display size, and 
	shifting the base display image in a vertical direction with respect to the horizontal plane, the shifting having a magnitude based on a difference between the determined viewing angle and a desired viewing angle; and 
	presenting the edited display image to the user via the display, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: sensors to capture an image of a user of the wearable head device, and based on the image, determine a line of sight, see Ye (e.g. Abstract, and paras. 26-34). Ye teaches that images of a user can be used to determine a location of a user’s eyes, for example, and from that determine a positional relationship between the user’s eyes and, in Ye’s case, a predetermined reference point.  Modifying Sahiholnasab, in view of Ye, to take advantage of known image processing to determine a location of a user’s eyes form an image of a user wearing a HMD, as per Sahiholnasab, to i.e. determine a line of sight, per both Sahiholnasab and Ye, is all of taught, suggested, and obvious over the prior art. 
	Re: in accordance with a determination that the base display image should be adjusted: generating an edited display image, wherein generating the edited display image comprises: 
	cropping the base display image to reduce a vertical display size, and shifting the base display image in a vertical direction with respect to the horizontal plane, the shifting having a magnitude based on a difference between the determined viewing angle and a desired viewing angle; and presenting the edited display image to the user via the display, consider the following. 
	Ye teaches that based on a user’s position, a determination can be made that the height of a projection image can be/should be adjusted (i.e. shifting the base display image in a vertical direction with respect to the horizontal plane, and generating an 
However, Ye does not proactively specify cropping the base display image to reduce a vertical display size. Consider Maeda. 
	Maeda, relevant to image adjustment and editing based on user position/orientation and/or location, teaches that the image size can be increased or decreased, so that the information is presented in a convenient size to a user (see para. 62 and Fig. 6A-C).  This corresponds to a teaching of cropping the base display image to reduce a vertical display size. 
Finally, re: shifting, the shifting having a magnitude based on a difference between the determined viewing angle and a desired viewing angle, see Sahiholnasab, paras. 36-40 and 64-70, which teaches a user having proper posture based on a difference between a determined viewing angle and a desired angle.  Modifying the applied references such that the shifting, as per Ye and/or Maeda, on the modified device of Starner and Sahiholnasab, is performed based on a difference of angles, per Sahiholnasab, is all of taught, suggested, and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Sahiholnasab further teaches: the method of claim 1, wherein the desired angle is 20 degrees from the horizontal plane ([0036] to [0037], in combination with [0038] to [0040], which teaches a range of about zero to 30 degrees below horizontal as an ergonomic angle).
	With reference to MPEP §2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Sahiholnasab, to have obtained claim 2. One of ordinary skill in the art would have been motivated to do so to have implemented a method for improved posture to prevent injury or strain. 


	Regarding claim 3:
	Sahiholnasab further teaches: the method of claim 1, wherein the position of the center of the display relative to the user is unaffected by lateral motion of the user (see e.g. para. 66. Lateral motion can be used to indicate whether the user is even wearing the head mounted device) (alternatively, see Figs. 4a-d. Lateral motion of the user would not affect the angle of the user’s eyes/head relative to display screen. Therefore, modifying the applied references, per Sahiholnasab, such that image 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Sahiholnasab, to have obtained the above. The motivation would be to implement measures to see if a device is in use for, i.e. power saving goals. 


	Regarding claim 4:
	Sahiholnasab further teaches the method of claim 1, wherein the line of sight is determined based on an image plane of the base display image (Figs 4(a)-(d); note: this can apply if the image is on a near-eye display as per Starner, by using the image plane of the image display to determine line of sight).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Sahiholnasab, to have obtained the above. The motivation would be to implement measures to correct for posture based on a user’s current viewing status. 


	Regarding claim 5:
	Sahiholnasab further teaches: the method of claim 1, wherein shifting the base display image comprises aligning the top of the base display image with the horizontal plane (see e.g. Figs. 4a-d).  Aligning with the top of the horizontal plane 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	Sahiholnasab further teaches: the method of claim 1, wherein presenting the edited display image to the user via the display comprises presenting the edited display image in a plane orthogonal to the line of sight angle (Figs. 4a-d). Modifying the teachings of Sahiholnasab, to apply to the HMD of Starner, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the captured image comprises an image of an eye of the user and 
	the line of sight from the user to the center of the display comprises a line of sight from the eye to the center of the display, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ye, in mapping to claim 1 (e.g. paras. 26-34) teaches that images of a user can be used to determine a location of a user’s eyes, for example, and from that determine a positional relationship between the user’s eyes and, in Ye’s case, a predetermined reference point.  Re: the line of sight from the user to the center of the display comprises a line of sight from the eye to the center of the display, see Sahiholnasab, Figs. 4a-d. 
	Modifying the applied references, such that the teachings of Ye are used to determine a line of sight, per Sahiholnasab, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, further comprising: identifying, based on a second one or more sensors of the wearable head device, an activity of the user, 
	wherein the determination that the base display image should be adjusted is made based at least in part on the identified activity, and the results of the 
	Starner teaches that it is known to control device or make adjustments based on user activity and compensate for movement (see Fig. 8: 212 and Section IV. Examples of Controlling a Computing Device Based on a User Activity, beginning at col. 6).  This can be done using one or more sensors of an HMD (Starner, claims 6-8 and Fig. 1: 42). 
	Modifying the applied references, in view of Starner, such that the determination the base image should be adjusted, as mapped in claim 1, is made at least in part on identified activity, per Starner, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 10:
the method of claim 9, wherein the determination that the base display image should be adjusted comprises a determination that the activity comprises viewing video content, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Sahiholnasab teaches the importance of preventing “Gameboy disease” (see e.g. claim 21 and paras. 8-11 and 13). This involves posture adjustment.  Modifying the applied references, such that the determination is made comprising a determination that the activity comprises viewing video content (i.e. of a Gameboy) is all of taught, suggested, and obvious and predictable over the prior art, at least to prevent the above indicated “Gameboy disease”.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 9, wherein the determination that the base display image should be adjusted comprises a determination that the activity does not comprise traveling in a moving vehicle, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Starner teaches that adjusting content based on a user traveling in a vehicle is known (see Abstract and claims 1-3).  Ye also teaches that image adjustment based on a user in a vehicle is known, which includes modification of image height (see Fig. 1). Modifying the applied references, in view of Starner and/or Ye, such that the determination, as mapped in claim 1, comprises one that the activity does not comprise traveling in a moving vehicle, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12:
 the method of claim 9, wherein the determination that the base display image should be adjusted comprises a determination that the activity does not comprise walking or running, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Starner teaches that adjusting content based on user activity is known (see Abstract and Overview).  This includes activities such as walking and running.    Modifying the applied references, in view of Starner, such that the determination, as mapped in claim 1, comprises one that the activity does not comprise walking or running, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 9, wherein the determination that the base display image should be adjusted comprises a determination that the activity does not comprise laying down, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Sahiholnasab teaches that laying down is one activity in which a user can demonstrate poor posture (see Fig. 2b). Starner teaches that adjusting content based on user activity is known (see Abstract and Overview).  Modifying the applied references, in view of Sahiholnasab and Starner, such that the determination, as mapped in claim 1, comprises one that the activity does not comprise laying down, is all of taught, suggested and obvious and predictable over the prior art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 14:
Starner further teaches: the method of claim 9, wherein the second one or more sensors include one or more of an IMU, a GPS unit, an altimeter, and a magnetometer (Fig. 1: 42, can be a GPS sensor for example). 
	 It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Starner, to have obtained the above. The motivation would be to implement known devices to detect user movement or activity to better provide image content. 


	Regarding claim 15: see also claim 1. 
	Starner teaches: a wearable device (Fig. 1) comprising: a display (Fig. 1): a first one or more sensors (claim 6); and one or more processors (Fig. 1: 38) configured to perform: 
	The operations performed by the device correspond to the method of claim 1.  Thus, the above rationale for rejecting claim 1 equally applies here.  Modifying the applied references, in view of the above mapping, such that the method of claim 1 is performed in conjunction with a wearable device, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware and software capabilities to perform tasks. 


	Regarding claim 16: see claim 7. 
	Claim 16 recites features which are similar to claim 7. Thus, the same rationale for rejection applies. 


	Regarding claim 17: see claim 9. 
	Claim 17 recites features which are similar to claim 9. Thus, the same rationale for rejection applies. 


	Regarding claim 18: see also claim 1. 
	Sahiholnasab teaches: a non-transitory computer readable storage medium storing instructions that, when executed, cause one or more processors to perform a method (Fig. 5 and paras. 45-51, memory can store an application (instructions) to cause a device to perform a method) comprising.
	The method of claim 18 corresponds to the method of claim 1.  Thus, the above rationale for rejecting claim 1 equally applies here.  Modifying the applied references, in view of the above mapping, such that the method of claim 1 is performed in conjunction with stored instructions, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware and software capabilities to perform tasks.


	Regarding claim 19: see claim 7. 
	Claim 19 recites features which are similar to claim 7. Thus, the same rationale for rejection applies. 
.

	Regarding claim 20: see claim 9. 
	Claim 20 recites features which are similar to claim 9. Thus, the same rationale for rejection applies. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sahiholnasab in view of Ye, Starner and Maeda and further in view of: Okuno (U.S. Patent Application Pub No. 2006/0256110 A1). 

	Regarding claim 8:
	In analogous art, Okuno teaches: the method of claim 1, further comprising determining an orientation of the wearable head device relative to the user, wherein the line of sight from the user to the center of the display is determined based on the orientation (e.g. Fig. 1 and paras. 152-72).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Okuno, to have obtained the above. The motivation would be to take advantage of known methods to obtain a user’s position or viewing behavior to better adjust the image experience.   





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613